

Exhibit 10.4


EXECUTIVE SEVERANCE AGREEMENT


This Executive Severance Agreement (this “Agreement”) is made effective on
November 7, 2017 (the “Effective Date”), between Haemonetics Corporation, a
Massachusetts corporation with its principal offices at 400 Wood Road,
Braintree, Massachusetts, 02184 (herein referred to as the “Company”), and
Christopher A. Simon (the “Executive”). The Company and the Executive are
collectively referred to herein as the “Parties” and individually referred to as
a “Party.”


BACKGROUND


A.
The Executive is employed by the Company as a senior executive of the Company.

B.
The Company considers a sound and vital management team to be essential.
Management personnel who become concerned about a loss or significant change in
their management roles may terminate their employment, become distracted, or be
faced with a conflict of interest.

C.
The Board of Directors of the Company (the “Board”) decided that the Company
should provide certain compensation and benefits to the Executive in the event
that the Executive’s employment terminates under certain circumstances.

D.
Reference is made to that certain Employment Agreement effective as of May 16,
2016 between the Executive and the Company (the “Employment Agreement”). The
Executive and the Company are parties to that certain Executive Severance
Agreement dated effective as of the “Start Date” defined in the Employment
Agreement (the “Prior Agreement”), and the Executive and the Company now desire
to enter into this Agreement, which will replace and supersede the Prior
Agreement in its entirety, and set forth terms and conditions pursuant to which
the Executive may be entitled to certain severance payments, as well as set
forth certain covenants of Executive.

AGREEMENT


In consideration of the promises and mutual covenants contained herein, the
Parties agree as follows:


1.
Definitions. For purposes of this Agreement, the following terms shall have the
meanings set forth below:



(a)
Cause. “Cause” means:



(i)    the Executive is indicted for, convicted of, or pleads guilty or nolo
contendere to a felony or any other crime involving moral turpitude, dishonesty,
fraud, theft or financial impropriety;


    1

--------------------------------------------------------------------------------






(ii)     the Executive willfully fails to substantially perform the Executive’s
duties with Company, including lawful directives of the Board, other than any
failure resulting from incapacity due to physical or mental illness, provided,
however, that the Company has given the Executive a written demand for
substantial performance, that specifically identifies the areas in which the
Executive’s performance is substandard, and the Executive has not cured such
failure within 30 days after delivery of the demand or such failure is not
curable or is part of a pattern of a habitual breach of duties;


(iii)    the Executive materially breaches the terms of any Restrictive
Covenants (as defined below in Paragraph 13) or other similar provisions in an
agreement between the Company and the Executive;


(iv)    the Executive fails to devote substantially all of the Executive’s
working time to the Company’s affairs except as may be authorized in writing by
the Board;
    
(v)    the Executive violates a material term of the Company’s Code of Conduct
or other similar policy, which violation the Executive does not cure to the
Company’s reasonable satisfaction within 30 days following the Executive’s
receipt of written notice from the Company that describes the violation in
reasonable detail, and which violation causes or could reasonably be expected to
cause material harm to the Company;


(vi)    the Executive attempts to secure any improper personal profit or benefit
in connection with the Company’s business;


(vii)    the Executive’s performance of any material act of theft, embezzlement,
fraud, malfeasance, dishonesty, or misappropriation of the Company’s property;
or


(viii)    the Executive engages in willful misconduct in connection with the
Executive’s employment or a breach of fiduciary duty to the Company.


No act or failure to act on the part of the Executive shall be considered
“willful” unless it is done, or omitted to be done, by the Executive in bad
faith and without reasonable belief that the Executive’s action or omission was
in, or not opposed to, the best interests of the Company or its subsidiaries.
“Cause” shall not include or be predicated upon any act or omission by the
Executive which is taken or made (a) at the lawful direction of the Board of
Directors; (b) in good faith, under the Executive’s reasonable belief that the
act or omission was in the best interests of the Company; (c) pursuant to the
advice of the Company’s counsel; or (d) to comply with a lawful court order,
directive from a federal, state or local government agency or industry
regulatory authority, or subpoena.




    2

--------------------------------------------------------------------------------




(b)
“Constructive Termination” means, without the express written consent of the
Executive, the occurrence of any of the following:



(i)
any reduction in the Executive’s annual base salary, annual target bonus
opportunity (100% of base salary) and/or annual maximum bonus opportunity (200%
of base salary);



(ii)
a material diminution in the Executive’s authority, duties, or responsibilities;



(iii)
a requirement that the Executive report to any individual or body other than the
Board;



(iv)
the Company’s requiring the Executive to be based anywhere outside a fifty mile
radius of the Company’s offices at which the Executive is based as of the date
of this Agreement except for required travel on the Company’s business; or



(v)
any other action or inaction that constitutes a material breach by the Company
or any of its subsidiaries of the terms of this Agreement.



In no event shall the Executive be entitled to terminate employment with the
Company on account of Constructive Termination unless the Executive provides
notice of the existence of the purported condition that constitutes Constructive
Termination within a period not to exceed ninety (90) days of its initial
existence, and the Company fails to cure such condition (if curable) within
thirty (30) days after the receipt of such notice.
    
(c)
“Disability” means the Executive’s inability, due to physical or mental
incapacity resulting from injury, sickness or disease, for one hundred and
eighty (180) days in any twelve-month period to perform the Executive’s duties
of employment, with or without reasonable accommodation.



(d)    “Separation from Service” or “Separates from Service” means a “separation
from service” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) (after applying the presumptions in Treas. Reg.
Sec. 1.409A-1(h)).


2.
Term. This Agreement may not be terminated by the Company for any reason for as
long as the Executive continues to serve as the Chief Executive Officer of the
Company. This Agreement shall be enforceable in accordance with its terms for
any period following the Executive’s Separation from Service to the Company
until all payments and benefits provided hereunder, if any, have been paid or
delivered in full, and all other obligations of the parties to this Agreement
have been fully discharged (the “Term”). For the avoidance of doubt, no
Severance Benefits (as defined below) shall be paid or provided by the Company
to the Executive under this Agreement if the Executive Separates from Service
due to



    3

--------------------------------------------------------------------------------




termination of employment (i) by the Company and its subsidiaries for Cause or
(ii) by the Executive, including by the Executive’s notification of the Company
of the Executive’s intention not to renew the term of the Employment Agreement,
absent the occurrence of Constructive Termination. At the end of the Term, this
Agreement shall terminate without further action by either the Company or the
Executive. The obligations of the Company and the Executive under this Agreement
which by their nature may require either partial or total performance after its
expiration shall survive any such expiration. Termination of the Executive’s
employment during the Term for any reason by a Party will be communicated to the
other Party by written notice (“Notice of Termination”). The Notice of
Termination will specify the provisions of this Agreement, if any, upon which
termination is based and its effective date, which in no case will be more than
180 days after Notice of Termination.


3.
Severance Benefits. If the Executive Separates from Service due to termination
of employment by the Company and its subsidiaries without Cause (including, for
avoidance of doubt, the Company’s failure to renew the Term of the Employment
Agreement) or by the Executive due to Constructive Termination (each, a
“Qualifying Termination”), the Executive shall be entitled to the severance
benefits set forth in this Paragraph 3 (collectively, the “Severance Benefits”).

  
(a)    Salary Amount. Subject to the Executive’s continued compliance with the
requirements of Paragraphs 5 and 13 below, the Company will pay to the
Executive, in accordance with Paragraph 3(f) below, an amount equal to two times
the Executive’s base salary at the annualized rate which was being paid by the
Company and/or its subsidiaries to the Executive immediately prior to the
Qualifying Termination (the “Salary Component”).


(b)    Payment for Welfare Benefits. Subject to the Executive’s continued
compliance with the requirements of Paragraphs 5 and 13 below, the Company will
pay to the Executive, in accordance with Paragraph 3(f) below, an amount equal
to (i) the approximate cost of the Company’s portion of the monthly premium for
the Executive’s medical and dental insurance coverages as in effect immediately
prior to the Separation from Service, multiplied by (ii) twenty-four (24)
(together with the Salary Component, the “Cash Severance”). For avoidance of
doubt, medical coverage for this purpose shall include medical coverage provided
to non-employees covered with the Executive under the Company sponsored plan,
policy or program at the time of the Qualifying Termination, and premiums with
respect to medical and dental coverage shall be determined using the rate
charged for COBRA coverage.


(c)    Pro Rata Bonus. Subject to the Executive’s continued compliance with the
requirements of Paragraphs 5 and 13 below, the Company shall pay the Executive a
Pro Rata Bonus with respect to the fiscal year in which the Executive’s
termination of employment occurs. A “Pro Rata Bonus” means the amount of the
annual cash bonus that the Executive would have earned if Executive had remained
actively employed with the Company through the applicable payment date based on
the Company’s actual performance and assuming full achievement of any individual


    4

--------------------------------------------------------------------------------




performance goals multiplied by a fraction, the numerator of which is the number
of days from the beginning of the Company’s then current fiscal year to the date
of actual Separation from Service and the denominator of which is 365. The
provisions of this Paragraph 3(c) shall apply notwithstanding any contrary term
of any bonus or incentive program that would require the Executive to remain
employed until the date of payment. In determining the amount of the Pro Rata
Bonus, the Company shall apply any negative discretion pertaining to Company
performance goals under the annual incentive program in good faith and in the
same manner as applies to other similarly situated Executives. The Company shall
pay the Pro Rata Bonus at the same time it pays bonuses to similarly situated
executives, but in no event later than the 15th day of the third month following
the end of the fiscal year to which the Pro Rata Bonus relates. In the event
that a Qualifying Termination occurs before the payment of the annual cash bonus
for the immediately preceding fiscal year, the provisions of this Paragraph 3(c)
shall also apply to such bonus, without any pro rata reduction and assuming full
achievement of any individual performance goals.


(d)    Outplacement Services. Subject to the Executive’s continued compliance
with the requirements of Paragraphs 5 and 13 below, the Executive shall be
entitled to outplacement services by a senior counselor of a firm nationally
recognized as a reputable national provider of such services for a period not to
exceed twelve (12) months following Separation from Service, plus evaluation
testing, at a location mutually agreeable to the Parties. Services under this
Paragraph 3(d) will be provided by an outside organization selected and paid for
by the Company. If the Executive elects not to take advantage of such program
within thirty (30) days of the Executive’s Qualifying Termination, unless
otherwise agreed in writing by the Parties, the Company will not be obligated to
provide this service. In no circumstance will the Company pay cash to the
Executive in lieu of the use of these services.


(e)    Limits on Severance Benefits.


(i)
The Executive shall not be entitled to Severance Benefits upon any other
Separation from Service or other termination of employment, including a
termination of employment by the Company for Cause, by the Executive other than
for Constructive Termination, or due to the Executive’s death or Disability.
Except as otherwise provided in Paragraph 3(e)(ii) below, the Severance Benefits
shall be in lieu of any other severance benefits otherwise payable by the
Company to the Executive and shall be subject to reduction due to application of
the 280G Cap (as defined in Paragraph 4(a) below). No Severance Benefits shall
be paid unless the Executive has timely executed a release that is not revoked
as provided under Paragraph 5 below.



(ii)
If the Executive is party to a Change in Control Agreement between the Company
and the Executive and the Executive is entitled to the severance benefits
available under the Change in Control Agreement, then the



    5

--------------------------------------------------------------------------------




Executive shall not receive the Severance Benefits provided under this
Agreement.


(iii)
By accepting the Severance Benefits, the Executive waives the Executive’s right,
if any, to have any Severance Benefit payment taken into account to increase the
benefits otherwise payable to, or on behalf of, the Executive under any employee
benefit plan, policy or program, whether qualified or nonqualified, maintained
by the Company (e.g., there will be no increase in the Executive’s tax-qualified
retirement plan benefits, non-qualified deferred compensation plan benefits or
life insurance because of Severance Benefits received hereunder).



(f)    Timing. Provided that, in accordance with Paragraph 5 below, the
Executive has timely executed a release that is not revoked, the Cash Severance
shall be paid to the Executive in approximately equal installments over the
course of two years following Separation from Service in accordance with the
Company’s regular payroll practices, beginning on the first regularly scheduled
payroll date of the Company following the date on which the release becomes
effective in accordance with its terms; provided that in the event the Cash
Severance constitutes “nonqualified deferred compensation” for purposes of
Section 409A of the Code, payments shall begin on the sixtieth (60th) day
following the date of the Qualifying Termination and the first installment shall
include payment of any amount that was otherwise scheduled to be paid prior
thereto. The Company will withhold from the Severance Benefits taxes and other
authorized deductions. The Company will pay the Severance Benefits only after
the Executive has timely executed a release that is not revoked as provided
under Paragraph 5 below.


(g)    Equity Vesting. The vesting schedule of any outstanding options to
purchase shares of the Company’s common stock and/or restricted stock units,
performance shares units or other forms of equity award shall not be accelerated
in the event of a Qualifying Termination, unless specifically provided to the
contrary in the applicable award agreement or by subsequent action by the Board.


4.
Section 280G Restriction. Notwithstanding any provision of this Agreement to the
contrary, the following provisions shall apply:



(a)
If it is determined that part or all of the compensation and benefits payable to
the Executive (whether pursuant to the terms of this Agreement or otherwise)
before application of this Paragraph 4 would constitute “parachute payments”
under Section 280G of the Code, and the payment thereof would cause the
Executive to incur the 20% excise tax under Section 4999 of the Code, then the
amounts otherwise payable to or for the benefit of the Executive pursuant to
this Agreement (or otherwise) that, but for this Paragraph 4 would be “parachute
payments,” (referred to below as the “Total Payments”) shall either (i) be
reduced so that the present value of the Total Payments to be received by the
Executive will be equal to three times the “base



    6

--------------------------------------------------------------------------------




amount” (as defined under Section 280G of the Code) less $1,000 (the “280G
Cap”), or (ii) paid in full, whichever produces the better after-tax position to
the Executive (taking into account all applicable taxes, including but not
limited to the excise tax under Section 4999 of the Code and any federal and
state income and employment taxes). Any required reduction under clause (i)
above shall be made in a manner that maximizes the net after-tax amount payable
to the Executive, as reasonably determined by the Consultant (as defined below).


(b)
All determinations required under this Paragraph 4 shall be made by a nationally
recognized accounting, executive compensation or law firm appointed by the
Company (the “Consultant”) that is reasonably acceptable to the Executive on the
basis of “substantial authority” (within the meaning of Section 6662 of the
Code). The Consultant’s fee shall be paid by the Company. The Consultant shall
provide a report to the Executive that may be used by the Executive to file the
Executive’s federal tax returns.



(c)
It is possible that payments could be made by the Company that should not have
been made pursuant to this Paragraph 4. If the Company determines following the
payment of amounts owed to the Executive under this Agreement (or otherwise)
that clause (i) in Paragraph 4(a) above should have applied to reduce such
amounts, then the Executive shall immediately repay to the Company, upon the
Company’s written notification that an overpayment has been made, the amount of
such payments in excess of the 280G Cap.



(d)
Nothing in this Paragraph 4 shall require the Company to be responsible for, or
have any liability or obligation with respect to, any excise tax liability under
Section 4999 of the Code.



5.
Release. The Executive agrees that the Company will have no obligations to pay
the Severance Benefits until the Executive executes a separation agreement which
includes a release of claims in a form acceptable by the Company and allows such
release of claims to go into effect without revocation. The Company has no
obligations to pay the Severance Benefits if the Executive revokes such release.
The Executive shall have the period of time required by the Age Discrimination
in Employment Act of 1967, which period may be twenty-one (21) days or
forty-five (45) days, as specified in the separation agreement provided to the
Executive in connection with the Executive’s Separation from Service, to
consider whether or not to sign the release. If the Executive fails to return an
executed release to the Company within such period, or the Executive
subsequently revokes a timely filed release, the Company shall have no
obligation to pay any amounts or benefits under Paragraph 3 above.



6.
No Interference with Other Vested Benefits. Regardless of the circumstances
under which the Executive may terminate from employment, the Executive has a
right to any benefits under any employee benefit plan, policy or program
maintained by the Company which the Executive had a right to receive under the
terms of such employee benefit plan, policy or



    7

--------------------------------------------------------------------------------




program after a termination of the Executive’s employment without regard to this
Agreement. The Company shall within thirty (30) days of Separation from Service
pay the Executive any earned but unpaid base salary and bonus, shall promptly
pay the Executive for any earned but untaken vacation and shall promptly
reimburse the Executive for any incurred but unreimbursed expenses which are
otherwise reimbursable under the Company’s expense reimbursement policy as in
effect for senior executives immediately before the Executive’s employment
termination.


7.
Consolidation or Merger. If the Company is at any time before a Separation from
Service merged or consolidated into or with any other corporation, association,
partnership or other entity (whether or not the Company is the surviving
entity), or if substantially all of the assets thereof are transferred to
another corporation, association, partnership or other entity, the provisions of
this Agreement will be binding upon and inure to the benefit of the corporation,
association, partnership or other entity resulting from such merger or
consolidation or the acquirer of such assets (collectively, “Acquiring Entity”)
unless the Executive voluntarily elects not to become an employee of the
Acquiring Entity as determined in good faith by the Executive. Furthermore, in
the event of any such consolidation or transfer of substantially all of the
assets of the Company, the Company shall enter into an agreement with the
Acquiring Entity that shall provide that such Acquiring Entity shall assume this
Agreement and all obligations and liabilities under this Agreement; provided,
that the Company’s failure to comply with this provision shall not adversely
affect any right of the Executive hereunder. This Paragraph 7 will apply in the
event of any subsequent merger or consolidation or transfer of assets.



In the event of any merger, consolidation or sale of assets described above,
nothing contained in this Agreement will detract from or otherwise limit the
Executive’s right to or privilege of participation in any restricted stock plan,
bonus or incentive plan, stock option or purchase plan, profit sharing, pension,
group insurance, hospitalization or other compensation or benefit plan or
arrangement which may be or become applicable to officers of the corporation
resulting from such merger or consolidation or the Acquiring Entity acquiring
such assets of the Company.


In the event of any merger, consolidation or sale of assets described above,
references to the Company in this Agreement shall, unless the context suggests
otherwise, be deemed to include the Acquiring Entity.


8.
No Mitigation. The Company agrees that the Executive is not required to seek
other employment after a Qualifying Termination or to attempt in any way to
reduce any amounts payable to the Executive by the Company under Paragraph 3
above. Further, the amount of any payment or benefit provided for in this
Agreement shall not be reduced by any compensation earned by the Executive as
the result of employment by another employer, by retirement benefits, by offset
against any amount claimed to be owed by the Executive to the Company, or
otherwise.





    8

--------------------------------------------------------------------------------




9.
Payments. All payments provided for in this Agreement shall be paid in cash in
the currency of the primary jurisdiction in which the Executive provided
services to the Company and its subsidiaries immediately prior to Separation
from Service. The Company shall not be required to fund or otherwise segregate
assets to ensure payments under this Agreement.



10.
Tax Withholding; Section 409A.



(a)
All payments made by the Company to the Executive or the Executive’s dependents,
beneficiaries or estate will be subject to the withholding of such amounts
relating to tax and/or other payroll deductions as may be required by law.



(b)
The Parties intend that the benefits and payments provided under this Agreement
shall be exempt from, or comply with, the requirements of Section 409A of the
Code. Notwithstanding the foregoing, the Company shall in no event be obligated
to indemnify the Executive for any taxes or interest that may be assessed by the
IRS pursuant to Section 409A of the Code. Each payment or installment under this
Agreement is intended to be a “separate payment” for purposes of Section 409A.



11.
Arbitration.



(a)    The Parties agree that any legal disputes (including but not limited to
claims arising under federal or state statute, contract, tort, or public policy)
that may occur between the Company and the Executive, and that arise out of, or
are related in any way to, your employment with or termination of employment
from the Company or the termination of this Agreement, and which disputes cannot
be resolved informally, will be resolved exclusively through final and binding
arbitration. The Parties will be precluded from raising in any other forum,
including, but not limited to, any federal or state court of law, or equity, any
claim arising under or pertaining to this Agreement which could be raised in
arbitration, provided, however, that nothing in this Agreement precludes the
Executive from filing a charge or from participating in an administrative
investigation of a charge before an appropriate government agency or the Company
from initiating an arbitration over a matter covered by this Agreement.


(b)    Each Party may demand arbitration, no later than three hundred (300) days
after the date on which the claim arose, by submitting to the other party a
written demand which states: (i) the claim asserted, (ii) the facts alleged,
(iii) the applicable statute or principal of law (e.g., breach of contract) upon
which the demand is based, and (iv) the remedy sought. Any response to such
demand must be made, in writing, within twenty (20) days after receiving the
demand, and will specifically admit or deny each factual allegation.


(c)    Arbitration timely initiated under this Paragraph 11 will be conducted in
Boston, Massachusetts or at such other location as may be agreeable to the
Parties, in accordance with the National Rules for the Resolution of Employment
Disputes of


    9

--------------------------------------------------------------------------------




the American Arbitration Association in effect on the date of such arbitration
(the “Rules”), and judgment upon the award rendered by the arbitrator or
arbitrators may be entered in any court having jurisdiction thereof. The award
of the arbitrator shall be final and binding and shall be the sole and exclusive
remedy between the Parties regarding any claims, counterclaims, issues or
accountings presented to the arbitrator.


(d)    The Parties agree that the arbitration shall be conducted by one (1)
person mutually acceptable to the Company and the Executive, provided that if
the Parties cannot agree on an arbitrator within thirty (30) days of filing a
notice of arbitration, the arbitrator shall be selected by the manager of the
principal office of the American Arbitration Association in Suffolk County in
the Commonwealth of Massachusetts. Any action to enforce or vacate the
arbitrator’s award shall be governed by the federal Arbitration Act, if
applicable, and otherwise by applicable state law.


(e)    If either Party pursues any claim, dispute or controversy against the
other in a proceeding other than the arbitration provided for herein, the
responding Party shall be entitled to dismissal or injunctive relief regarding
such action and recovery of all costs, losses and attorney’s fees related to
such action.


(f)    All of the Executive’s reasonable costs and expenses incurred in
connection with such arbitration shall be paid in full by the Company promptly
on written demand from the Executive, including the arbitrators’ fees,
administrative fees, travel expenses, out-of-pocket expenses such as copying and
telephone, court costs, witness fees and attorneys’ fees; provided, however, the
Company shall pay no more than $50,000 per year in attorneys’ fees unless a
higher figure is awarded in the arbitration, in which event the Company shall
pay the figure awarded in the arbitration.


(g)    Reimbursement of reasonable costs and expenses under Paragraph 11(f)
above shall be administered consistent with the following additional
requirements as set forth in Treas. Reg. § 1.409A-3(i)(1)(iv): (i) the
Executive’s eligibility for benefits in one year will not affect the Executive’s
eligibility for benefits in any other year; (ii) any reimbursement of eligible
expenses will be made on or before the last day of the year following the year
in which the expense was incurred; and (iii) the Executive’s right to benefits
is not subject to liquidation or exchange for another benefit. Notwithstanding
the foregoing, if the Executive is a “specified employee” for purposes of
Section 409A of the Code, reimbursement for benefits under Paragraph 11(f) above
shall be made in accordance with the six (6)-month delay rules under Treas. Reg.
§ 1.409A-3(i)(2).


(h)    The Executive acknowledges and agrees that this arbitration provision
constitutes a voluntary waiver of trial by jury in any action or proceeding to
which the Executive or the Company may be parties arising out of or pertaining
to this Agreement.


(i)    Notwithstanding anything to the contrary contained in this Paragraph 11,
the Company and the Executive agree that the Company has the right to seek
injunctive


    10

--------------------------------------------------------------------------------




or other equitable relief from a court of competent jurisdiction with respect to
the enforcement of any obligations the Executive has pursuant to the Restrictive
Covenants (as defined in Paragraph 13 below).


12.
Assignment; Payment on Death.



(a)
The provisions of this Agreement shall be binding upon and shall inure to the
benefit of the Executive, the Executive’s executors, administrators, legal
representatives and assigns and the Company and its successors. The Company will
require any successor (whether direct, indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of its business or
assets expressly to assume and agree to perform this Agreement to the same
extent that the Company would be required to perform it if no such succession
had taken place.



(b)
In the event that the Executive becomes entitled to payments under this
Agreement and subsequently dies, all amounts payable to the Executive hereunder
and not yet paid to the Executive at the time of the Executive’s death shall be
paid to the Executive’s beneficiary. No right or interest to or in any payments
shall be assignable by the Executive; provided, however, that this provision
shall not preclude the Executive from designating one or more beneficiaries to
receive any amount that may be payable after the Executive’s death and shall not
preclude the legal representatives of the Executive’s estate from assigning any
right hereunder to the person or persons entitled thereto under the Executive’s
will or, in the case of intestacy, to the person or persons entitled thereto
under the laws of intestacy applicable to the Executive’s estate. The term
“beneficiary” as used in this Agreement shall mean the beneficiary or
beneficiaries so designated by the Executive to receive such amount or, if no
such beneficiary is in existence at the time of the Executive’s death, the legal
representative of the Executive’s estate.



(c)
No right, benefit or interest hereunder shall be subject to anticipation,
alienation, sale, assignment, encumbrance, charge, pledge, hypothecation, or
set-off in respect of any claim, debt or obligation, or to execution,
attachment, levy or similar process, or assignment by operation of law. Any
attempt, voluntary or involuntary, to effect any action specified in the
immediately preceding sentence shall, to the full extent permitted by law, be
null, void and of no effect.



13.
Non-Competition and Non-Solicitation. With execution of this Agreement, the
Executive ratifies and confirms the Executive’s obligations to the Company and
its affiliates under Section 6 (Confidential Information) and Section 7
(Restrictive Covenants) of the Employment Agreement or under any similar
provisions or obligations concerning confidentiality, non-solicitation or
non-competition (collectively, the “Restrictive Covenants”). In the event the
Executive violates any provision of the Restrictive Covenants, the Severance
Benefits shall immediately cease, the Company shall be relieved of its
obligation to provide any further Severance Benefits, and the Executive shall
immediately



    11

--------------------------------------------------------------------------------




repay to the Company the amount of any Cash Severance received by the Executive
prior to such violation.


14.
Amendments and Waivers. Except as otherwise specified in this Agreement, this
Agreement may be amended, and the observance of any term of this Agreement may
be waived (either generally or in a particular instance and either retroactively
or prospectively), only with the written consent of the Parties.



15.
Integration. The terms of this Agreement shall supersede any prior agreements,
understandings, arrangements or representations, oral or otherwise, expressed or
implied, with respect to the subject matter hereof which have been made by
either Party (other than (x) any employment agreement or (y) any proprietary
information and non-competition agreement or any similar provisions or
obligations concerning confidentiality, non-competition, non-solicitation or
non-disparagement), including without limitation the Prior Agreement, provided
that in the event of any conflict between the terms of this Agreement and any
Change in Control Agreement between the Company and the Executive, (i) the terms
of the Change in Control Agreement shall prevail with respect to a Separation
from Service that occurs on or after a “change in control” (as defined in the
Change in Control Agreement) and (ii) the terms of this Agreement shall prevail
with respect to a Separation from Service prior to a “change in control” (as
defined in the Change in Control Agreement). By signing this Agreement, the
Executive releases and discharges the Company from any and all obligations and
liabilities heretofore or now existing under or by virtue of such prior
agreements other than any such Change in Control Agreement.



16.
Notices. For the purpose of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given (a) on the date of delivery if delivered by hand, (b) on the
date of transmission, if delivered by confirmed facsimile, (c) on the first
business day following the date of deposit if delivered by guaranteed overnight
delivery service, or (d) on the fourth business day following the date mailed by
United States registered or certified mail, return receipt requested, postage
prepaid, addressed as follows:



If to the Executive: at the address (or to the facsimile number) shown on the
records of the Company.


If to the Company:
General Counsel
Haemonetics Corporation
400 Wood Road
Braintree, MA 02184


or to such other address as either Party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.




    12

--------------------------------------------------------------------------------




17.
Severability. Any provision of this Agreement held to be unenforceable under
applicable law will be enforced to the maximum extent possible, and the balance
of this Agreement will remain in full force and effect.



18.
Headings of No Effect. The paragraph headings contained in this Agreement are
included solely for convenience or reference and shall not in any way affect the
meaning or interpretation of any of the provisions of this Agreement.



19.
Not an Employment Contract. This Agreement is not an employment contract and
shall not give the Executive the right to continue in employment by Company or
any of its subsidiaries for any period of time or from time to time nor shall
this Agreement give the Executive the right to continued membership on the
Company’s Executive Leadership Team. This Agreement shall not adversely affect
the right of the Company or any of its subsidiaries to terminate the Executive’s
employment with or without Cause at any time.



20.
Governing Law. This Agreement and its validity, interpretation, performance and
enforcement shall be governed by the laws of the Commonwealth of Massachusetts
(without reference to the choice of law principles thereof).



21.
Counterparts. This Agreement may be executed in counterparts, each of which will
be deemed an original, but all of which together will constitute one and the
same instrument.





REMAINDER OF PAGE INTENTIONALLY BLANK








    13

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
officers thereto duly authorized, and the Executive has signed this Agreement.




HAEMONETICS CORPORATION




By: /s/ Richard J. Meelia
Richard J. Meelia
Chairman of the Board




EXECUTIVE




/s/ Christopher A. Simon
Name: Christopher A. Simon






    14